In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00104-CV
        ______________________________



           IN RE: TYSON FOODS, INC.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                         MEMORANDUM OPINION

           Relator Tyson Foods, Inc., has filed a petition for writ of mandamus asking this Court to

direct the County Court at Law of Panola County to vacate its order granting a motion for

protection and quashing the deposition of Texas Department of Public Safety Officer Billy

Wallace.

           Wallace’s deposition was noticed in connection with trial court cause number 2010-

00477, which was scheduled for a jury trial on November 5. In connection with the instant

petition, Tyson filed a motion to stay the trial on November 2 pending determination of the

petition for writ of mandamus. On November 2, this Court overruled Tyson’s motion to stay the

trial.

           The intervening resolution of trial court cause number 2010-00477 has rendered Tyson’s

petition for writ of mandamus moot.1

           Accordingly, the petition for writ of mandamus is denied.




                                                      Jack Carter
                                                      Justice

Date Submitted:             November 15, 2012
Date Decided:               November 16, 2012




1
    The underlying lawsuit was resolved via mediation on November 5, 2012.

                                                         2